Mr. Justice Scott delivered the opinion of the Court: Conceding the contract for leasing was for a period of five years, as defendant insists it was, still, as it was a mere verbal contract, and never reduced to writing, it was, for that reason, within the operation of the Statute of Frauds, and could not be made a ground of defense to an action by the landlord to recover possession of the premises. The fact there was. a part performance of the contract does not, at law, take the case out of the operation of the Statute of Frauds. So this court has expressly ruled in Warner v. Hale, 65 Ill. 395, and Wheeler v. Frankenthal, 78 id. 124. The utmost defendant can claim is, that the leasing was from month to month, and therefore he was entitled to thirty days’ notice to terminate the tenancy. Thirty days’ notice of the landlord’s election to terminate the tenancy was in fact given, and although the landlord may have stated the wrong reason for it, nevertheless it was thirty days’ notice to quit and surrender the premises, and that was all defendant was entitled to under the law. He was not and could not be in doubt that it was the intention of the landlord to put an end to the existing tenancy, and the notice given was effectual for that purpose, although it may not have been as accurately worded as it might have been. The instructions given for plaintiff are not so variant from the law, as we understand it, as to have misled the jury, nor do we perceive any error in the refusal of the court to give the instructions asked by defendant. The latter do not present the law as applicable to the case, and the court did right in refusing to give them. The judgment will be affirmed. Judgment affirmed.